J-A23018-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    THE ESTATE OF JOSEPH J.                    :   IN THE SUPERIOR COURT OF
    ANDERSON, III, BY AND THROUGH              :        PENNSYLVANIA
    PATRICIA ANDERSON,                         :
    ADMINISTRATIX                              :
                                               :
                                               :
                v.                             :
                                               :
                                               :   No. 204 EDA 2020
    MERCY FITZGERALD HOSPITAL, A               :
    FICTITIOUS NAME FOR MERCY                  :
    CATHOLIC MEDICAL CENTER OF                 :
    SOUTHEASTERN PA                            :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    ZOHRA SALAHUDDIN, M.D., AND                :
    PREMIER ANESTHESIA, LLC                    :
                                               :
                       Appellants              :

               Appeal from the Order Entered November 26, 2019
       In the Court of Common Pleas of Delaware County Civil Division at
                            No(s): CV-2018-002955


BEFORE:      KUNSELMAN, J., NICHOLS, J., and PELLEGRINI, J.*

MEMORANDUM BY NICHOLS, J.:                              FILED MARCH 17, 2021

        Appellants Zohra Salahuddin, M.D. (Dr. Salahuddin), and Premier

Anesthesia, LLC (Premier), appeal from the order joining them as additional

defendants in the malpractice action brought by the estate of Joseph J.

Anderson, III, by and through Patricia Anderson, administratix (Plaintiff),
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A23018-20



against Appellee Mercy Fitzgerald Hospital, a fictitious name for Mercy Catholic

Medical Center of Southeastern Pennsylvania.1         Appellants assert that the

joinder order is immediately appealable as a collateral order and that the trial

court erred in granting Appellee’s untimely motion to join them as additional

defendants. For the reasons that follow, we quash the appeal.

       The trial court set forth the background to this appeal as follows:

       The facts of this medical malpractice action as set forth in
       Plaintiff[’s] Complaint filed on April 16, 2018[,] are as follows: On
       or about November 16, 2016, Joseph Anderson (hereinafter
       “Decedent”), underwent a cystoscopic bladder biopsy at
       Defendant Mercy . . . . Plaintiff alleges that Decedent had a history
       of cardiac instability which was known to [Appellee]’s staff
       performing the biopsy. During the procedure, Decedent began to
       exhibit signs of cardiac instability including tachycardia, after
       which he arrested and died. Plaintiff alleges that [Appellee]’s
       negligence was a factual cause of Decedent’s premature death.
       Plaintiff made a claim for all damages allowed under the
       Pennsylvania Wrongful Death Statute and the Pennsylvania
       Survivor Act.

       Plaintiff asserts that [Appellee] acted through its agents, servants,
       employees, and ostensible agents. Plaintiff alleges that [Appellee]
       was negligent in failing to treat and/or monitor Decedent’s cardiac
       condition, in its failure to act once Decedent exhibited abnormal
       cardiac symptoms, in its failure to protect Decedent from further
       cardiac decline, and in failing to follow the requisite standard of
       care.     Plaintiff further alleges that [Appellee] is “corporate
       negligent” as it failed to oversee those responsible for monitoring
       and acting on Decedent’s cardiac condition, failed to have
       rules/policies in place regarding the monitoring and action
       required, and failed to screen, supervise, select and retain
       competent physicians and certified nurse anesthetists responsible
       for Decedent’s care.

____________________________________________


1 Plaintiff has filed a notice of no interest in this Court and is not a participant
in this appeal.

                                           -2-
J-A23018-20


      On June 21, 2018, [Appellee] filed an Answer to Plaintiff’s
      Complaint and New Matter. In pertinent part, [Appellee] denied
      all material allegations in the Complaint stating that [Appellee] did
      not have knowledge and/or information sufficient to respond
      and/or denied the allegations as conclusions of law. Further,
      [Appellee] specifically denied that any individuals named in the
      Complaint were its agents, servants, employees, or ostensible
      agents. Further, [Appellee] denied that it was negligent in any
      manner, whether in a corporate capacity or otherwise.

      In its New Matter, [Appellee] asserts that Plaintiff has failed to
      state a cause of action, has not sustained injuries cognizable
      under Pennsylvania law, and that Plaintiff’s claims are barred by
      reason of the following: the alleged injuries were not caused by
      the action/inaction of [Appellee], [Appellee] acted within the
      standard of care, the Statute of Limitations, Decedent’s consent,
      by the provisions of the Pennsylvania Comparative Negligence Act,
      assumption of the risk or comparative negligence, Health Care
      Services Malpractice Act, Medical Care Availability and Reduction
      Error Act, execution of a release, collateral estop[p]el[] and res
      judicata, [Plaintiff’s] failure to mitigate damages, and, lastly, that
      Plaintiff’s damages were not caused by [Appellee], or any entity
      or individual whom over [Appellee] exercised control and/or were
      agents, servants, employees or workmen of [Appellee]. Plaintiff
      filed a Response to New Matter on July 6, 2018 denying each
      paragraph of the New Matter and demanding strict proof at trial.

Trial Ct. Op., 2/21/20, at 1-4 (record citations omitted).

      On August 21, 2018, approximately one month after Appellee answered

Plaintiff’s complaint, Appellee’s counsel at the time Daniel J. Divis, Esq.,

authored a letter to Dr. Salahuddin. The letter apparently enclosed a copy of

Plaintiff’s complaint and medical records.      Attorney Divis stated that he

represented Appellee and Appellee was the only named defendant in Plaintiff’s

action. Attorney Divis continued:

      As I indicated to you I believe you should call your employer at
      the time, [Premier], to let them know that this lawsuit has been



                                      -3-
J-A23018-20


        filed. Further, as I indicated to you my client does not intend to
        join you as an individual or [Premier] as a defendant in the case.

R.R. at 157a.2 Attorney Divis requested that Dr. Salahuddin “discuss the case

further” after she reviewed the enclosures and spoke to Premier. Id. at 158a.

        Dr. Salahuddin thereafter discussed “case specifics” with Attorney Divis.

Id. at 161a. Dr. Salahuddin indicated that she believed Attorney Divis was

“her attorney at the time and representing her interests as well as

[Appellee’s].”    Id.    Attorney Divis subsequently withdrew, and Appellees’

present counsel entered their appearance in February 2019.

        On June 27, 2019, more than one year after filing its answer and new

matter, Appellee filed a motion for leave to join Appellants as additional

defendants.3 On July 17, 2019, Appellants responded to Appellee’s motion



____________________________________________


2   We may cite to the reproduced record for the convenience of the parties.

3 Appellee attached to its motion a copy of its proposed complaint against
Appellants. Appellee’s joinder complaint stated a single count of contribution
and indemnification against Appellants and alleged that Appellee contracted
with Premier to provide anesthesiology services and that Dr. Salahuddin was
an agent, servant, or employee of Premier. R.R. at 53-54a. Appellee also
attached service agreements between it and Premier and referred to
indemnification provisions therein. Id. at 55a.

Pennsylvania Rule of Civil Procedure 2253 states:

        (a) Except as provided by Rule 1041.1(e)[, regarding asbestos
        actions], neither a praecipe for a writ to join an additional
        defendant nor a complaint if the joinder is commenced by
        complaint, shall be filed later than



                                           -4-
J-A23018-20



admitting that Dr. Salahuddin provided care to Decedent, that Premier

employed Dr. Salahuddin at that time, but challenging Appellee’s late request

for joinder.

       The trial court granted Appellee’s motion to join Appellants by the order

entered on November 26, 2019.              Appellants filed a notice of appeal on

December 20, 2019.          The trial court did not order a Pa.R.A.P. 1925(b)

statement but filed an opinion.4

       Appellants present the following questions for review:



____________________________________________


          (1) sixty days after the service upon the original defendant of
          the initial pleading of the plaintiff or any amendment thereof,
          or

          (2) the time for filing the joining party’s answer as established
          by Rule 1026, Rule 1028 or order of court,

       whichever is later, unless such filing is allowed by order of the
       court or by the written consent of all parties approved by and filed
       with the court.

Pa.R.C.P. 2253(a).      This Court has stated that a defendant must act
expeditiously in seeking the joinder of additional defendants. NPW Med. Ctr.
of N.E. Penna., Inc. v. LS Design Grp., P.C., 509 A.2d 1306, 1310 (Pa.
Super. 1986). However, the purpose of Rule 2253 “is to prevent the plaintiff
from suffering prejudice regarding the prosecution of its portion of the
litigation due to the defendant’s delay” and to “and expedite the disposition of
matters involving numerous parties.” Id. at 1310 (formatting altered).

4 The trial court concluded, in part, that the November 26, 2019 order was
interlocutory and not immediately appealable because Appellants filed an
application to amend the order to include a Section 702(b) certification, but
the application was denied by operation of law. Trial Ct. Op., 2/20/20, at 6-
7.



                                           -5-
J-A23018-20


       1. Is the November 25, 2019 order a collateral order subject to
          immediate appellate review where (a) the issues to be
          reviewed are separable from the main cause of action; (b)
          issues involving, inter alia, privilege are too important to deny
          immediate review; and (c) the issues involve public policy and
          other implications that go far beyond the instant case?

       2. Did the trial court abuse its discretion when it granted the
          joinder of [Appellants], known to [Appellee] since the
          commencement of the litigation, yet the motion to join was
          filed 367 days after the permissible joinder deadline, and
          [Appellee] asserted absolutely no cause, let alone sufficient
          cause, for the late joinder?

Appellants’ Brief at 4.

       Because Appellants’ first issue implicates this Court’s jurisdiction, we

initially address whether the order granting Appellee’s motion to join

Appellants as additional defendants is immediately appealable as a collateral

order.5 See Jacksonian v. Temple Univ. Health Sys. Found., 862 A.2d

1275, 1279 (Pa. Super. 2004) (noting that “the question of appealability

implicates the jurisdiction of our court” (citation omitted and formatting

altered)). Appellants contend that the November 26, 2019 order meets all

three elements of a collateral order, asserting: (1) the order can be reviewed

without analyzing the merits of Plaintiff’s action; (2) the order involves rights

that are deeply rooted in public policy and too important to deny an immediate

review; and (3) Appellants’ claim would be irreparably lost if review was

postponed. See Appellant’s Brief at 17-22 (discussing Pa.R.A.P. 313).
____________________________________________


5 Our courts have traditionally quashed appeals granting leave to join
additional defendants as interlocutory. See Morgan v. Dean Phipps Stores,
239 A.2d 312, 312 (Pa. 1968); Forrester v. Hanson, 901 A.2d 548, 550,
555 (Pa. Super. 2006).

                                           -6-
J-A23018-20



      Specifically, Appellants first argue that the order joining them as

additional defendants is “procedural in nature.” Id. at 17. Appellants further

claim that the order is separable from the Plaintiff’s medical negligence as a

review does not require a merits analysis of the underlying claim. Id. at 18.

      Second, Appellants argue that their appeal involves rights deeply rooted

in public policy.   Id. at 18.   Appellants contend that Appellee’s counsel

essentially tricked Dr. Salahuddin into believing that she would not be joined

as a party, that she was Appellee’s agent, and that her communications with

Appellee’s counsel at the time were privileged. Id. at 19. “Denying review,”

Appellants assert, “would reward [Appellee] for its intentional reversal of

course [in seeking joinder], which involves issues directly related to attorney

client privilege,” and would encourage similar inappropriate conduct in other

cases. Id. at 19-20.

      Third, Appellant’s argue that their claims on appeal would be forever

lost. Id. at 21. Appellants assert, “Quite simply, if [Appellee] is allowed to

continue to trial with th[e] information [disclosed to Appellee by Dr.

Salahuddin] and use it against Dr. Salahuddin, this can never be undone.” Id.

Appellants also argue that postponing an appeal would cause them to suffer

the burdens of defending themselves in the litigation, as well as reputational

and professional harms.    Moreover, Appellants assert that they would be

forced to disclose further confidential information. Id. at 21-22.

      “Whether an order is appealable under the collateral order doctrine

under Pa.R.A.P. 313 is a question of law, subject to a de novo standard of

                                     -7-
J-A23018-20



review, and the scope of review is plenary. Shearer v. Hafer, 177 A.3d 850,

855 (Pa. 2018) (citation omitted).

      Rule 313 states:

      (a) General rule.—An appeal may be taken as of right from a
      collateral order of a trial court or other government unit.

      (b) Definition.—A collateral order is an order separable from and
      collateral to the main cause of action where the right involved is
      too important to be denied review and the question presented is
      such that if review is postponed until final judgment in the case,
      the claim will be irreparably lost.

Pa.R.A.P. 313.

      In Shearer, our Supreme Court explained that

      where an order satisfies Rule 313’s three-pronged test, an
      appellate court may exercise jurisdiction even though the order is
      not final. If the test is not met, however, and in the absence of
      another exception to the final order rule, there is no jurisdiction
      to consider an appeal of such an order.

Shearer, 177 A.3d at 857 (citation omitted). Our Supreme Court stressed

that appellate courts must “construe the collateral order doctrine narrowly,

and insist that each one of its three prongs be ‘clearly present’ before collateral

appellate review is allowed.” Id. at 858 (citations omitted).

      Discussing the “importance” element of a collateral order, our Supreme

Court has stated: “[I]t is not sufficient that the issue be important to the

particular parties. Rather it must involve rights deeply rooted in public policy

going beyond the particular litigation at hand.” Geniviva v. Frisk, 725 A.2d

1209, 1214 (Pa. 1999). The Geniviva Court concluded that an appeal from



                                       -8-
J-A23018-20



an order refusing to enforce a settlement was not immediately appealable

under Rule 313. Id. The Court noted the public policies favoring settlement

as “efficient, expeditious and judicious resolution of disputes.” Id. at 1214

(formatting altered). However, the Court noted that “[a]ny efficiencies gained

in reduced trial litigation would be at the expense of increased appellate

litigation” if an immediate appeal were granted. Id. (footnote omitted).

      As this Court summarized:

      The issue is important if the interests that would potentially go
      unprotected without immediate appellate review are significant
      relative to the efficiency interests sought to be advanced by
      adherence to the final judgment rule. In other words, the public
      policy implications of the right involved must outweigh our usual
      aversion to fragmented appeals.

Barak v. Karolizki, 196 A.3d 208, 219 (Pa. Super. 2018) (citation and

formatting altered).

      As to the loss of a claim, this Court has noted:

      [A]n issue must actually be lost if review is postponed. Orders
      that make a trial inconvenient for one party or introduce potential
      inefficiencies, including post-trial appeals of orders and
      subsequent retrials, are not considered as irreparably lost. An
      interest or issue must actually disappear due to the processes of
      trial.

Commonwealth v. Sabula, 46 A.3d 1287, 1293 (Pa. Super. 2012) (citation

omitted) (holding that an order refusing to enforce a non-prosecution

agreement was not immediately appealable and rejecting the appellant’s

argument that the benefit of the bargain to avoid the likelihood of

incarceration and cost of trial would be irreparably lost).


                                      -9-
J-A23018-20



      Instantly, we conclude that Appellants fail to establish that the order

granting joinder involves a right too important to be denied immediate review.

The rules governing the timing of joinder intend to protect a plaintiff and

promote expeditious of cases involving multiple parties. See NPW Med. Ctr.,

509 A.2d at 1310. They do not create a right for additional defendants to be

free from litigation. Moreover, our courts have not recognized the burdens

and expenses of trial to concern an important right. See Geniviva, 725 A.2d

at 1214; accord Sabula, 46 A.3d at 1293; Forrester, 901 A.2d at 555.

      We acknowledge that Appellants emphasize the conduct of Attorney

Divis, Appellee’s former counsel. However, Appellants have not established a

right deeply rooted in public policy.     Appellants’ passing reference to an

attorney-client    privilege    based    on     Dr.      Salahuddin’s     apparent

misunderstanding     of   her   relationship   to     Attorney   Divis   is   wholly

underdeveloped to establish the second element of a collateral order.

      In any event, we further conclude that Appellants’ claims will not be

irreparably lost. The order at issue here may make trial inconvenient or more

difficult for Appellants, but their rights will not “disappear.” See Sabula, 46

A.3d at 1293. Appellants may address any improperly obtained information

in the trial court. Furthermore, a favorable verdict would moot Appellants’

claims, while Appellants would retain the right to appeal from an adverse

judgment. See id.

      In sum, we discern no important right or irreparable loss favoring an

immediate appeal over the preference for finality. See Shearer, 177 A.3d at

                                     - 10 -
J-A23018-20



857-58; Forrester, 901 A.2d at 555. As Appellants have failed to establish

the second and third elements of a collateral order, we quash this appeal.6

       Appeal quashed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/17/2021




____________________________________________


6 We note that Appellants also filed an application in the trial court to amend
the November 26, 2019 order with a certification for immediate appeal. See
42 Pa.C.S. § 702(b). The application was denied by operation of law, after
which the Appellants filed in this Court a petition for review of the trial court’s
refusal to amend the November 26, 2019 order to include a 42 Pa.C.S. §
702(b) certification. See Appellants’ Brief at 11; Mercy Fitzgerald Hospital,
A Fictitious Name for Mercy Catholic Medical Center of Southeastern
Pennsylvania v. Zohra Salahuddin, M.D., and Premier Anesthesia, LLC,
17 EDM 2020. This Court denied the petition for review on April 3, 2020. See
Order, 17 EDM 2020, 4/3/20. We add that Appellants do not argue, nor do
we find, any basis to proceed with this interlocutory appeal as a matter of
right under Pa.R.A.P. 311. See also Forrester, 901 A.2d at 555 (“an order
granting joinder of a party does not constitute a basis for an interlocutory
appeal as of right”).


                                          - 11 -